Citation Nr: 0908080	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to January 10, 
2001, for the 10 percent disability rating for acne, 
nodulocystic, involving face with moderately extensive 
acneiform scarring involving lower aspect of face.

2.  Entitlement to an increased evaluation for acne, 
nodulocystic, involving face with moderately extensive 
acneiform scarring involving lower aspect of face, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issue of entitlement to an increased evaluation for acne, 
nodulocystic, involving face with moderately extensive 
acneiform scarring involving lower aspect of face, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In November 1980, the RO proposed to reduce the Veteran's 
disability rating for cystic acne from 10 percent to 0 
percent effective February 1, 1981; the Veteran and his 
representative were properly notified of this decision and of 
the Veteran's appellate rights, but they did not perfect an 
appeal.

2.  In January 2002, the RO granted a 10 percent disability 
rating for the Veteran's cystic acne effective January 10, 
2001; the Veteran and his representative were properly 
notified of this decision and of the Veteran's appellate 
rights, but they did not perfect an appeal.

3.  VA received the Veteran's current claim for an increased 
rating for cystic acne on August 28, 2003.





CONCLUSIONS OF LAW

1.  The rating decisions from November 1980 and January 2002 
are final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

2.  The criteria for an effective date prior to January 10, 
2001, for the assignment of a 10 percent disability rating 
for acne, nodulocystic, involving face with moderately 
extensive acneiform scarring involving lower aspect of face, 
have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (20087)). 
 
The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; at 
least general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; notice that a particular rating 
will be assigned by applying diagnostic codes; and notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The VCAA notice requirements, however, may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra. 
 
However, the Court has also held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.'). 
 
In this case, the facts relevant to the assignment of an 
effective date for the Veteran's disability are not in 
dispute.  As will be discussed in greater detail below, the 
Board believes that resolution of the appellant's appeal is 
dependent on interpretation of the regulations pertaining to 
the assignment of an effective date.  Therefore, the Board 
finds that no reasonable possibility exists that any further 
assistance would aid him in substantiating the claim, and 
that VA has no further duty to notify him of the evidence 
needed to substantiate this claim.  See 38 U.S.C.A. § 5103A.

II.  Earlier Effective Date

In a May 1980 rating decision, the Veteran was granted 
service connection for cystic acne and assigned a 10 percent 
disability rating effective July 1975.  A November 1980 
rating decision proposed to reduce this rating to 0 percent 
effective February 1, 1981.  The Veteran was notified of this 
decision in a November 1980 letter and was informed that, 
"[i]f we do not receive new evidence within 60 days, we must 
discontinue your disability compensation as indicated."  In 
December 1980, the Veteran filed a notice of disagreement 
through his accredited representative.  He was issued a 
statement of the case in February 1981, but he did not 
perfect an appeal.  The February 1981 notification letter 
that accompanied the statement of the case informed the 
Veteran that his case would be sent to the Board when the VA 
Form 1-9 is returned.  He was clearly informed that his 
appeal would be closed if he did not reply within 60 days, 
and he was told that he should contact VA within 60 days if 
he required more time.  The Veteran did not reply to the 
statement of the case, and so the November 1980 rating 
decision became final.  

The next correspondence sent by the Veteran to VA was a 
January 1983 request to resume the compensable disability 
rating for his cystic acne.  This claim was denied by rating 
decision in April 1983, and the Veteran was notified of this 
decision by letter that same month.  This rating was 
confirmed in a July 1983 rating decision, and the Veteran was 
sent a letter later that month notifying him of this denial.  
The Veteran did not file a notice of disagreement, and these 
decisions became final.  

The Veteran filed a request to reopen his cystic acne claim 
in January 2001.  A January 2002 rating decision increased 
the disability rating to 10 percent effective January 10, 
2001.  The Veteran did not file a notice of disagreement with 
the disability rating or the effective date, and this 
decision became final.

The Veteran next contacted VA in August 2003, requesting an 
explanation for why his benefits stopped in the early 1980s.  
The RO interpreted this correspondence to be a request for an 
increased rating for cystic acne and a request for an earlier 
effective date for the compensable disability rating.  In 
relevant part, the August 2004 rating decision denied the 
earlier effective date.  

The Veteran essentially contends that (1) the November 1980 
rating decision should not be final because the Veteran was 
incapable of perfecting an appeal during this period, and (2) 
the medical evidence of record reflects that the Veteran's 
cystic acne was of a severity to warrant a compensable 
disability rating prior to the current effective date of 
January 10, 2001.  For the reasons and bases discussed below, 
however, both of these contentions must be rejected.  

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award 'shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.'  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).

The Board notes the recent case of Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that, if a claimant wishes 
to obtain an effective date earlier than that assigned in a 
RO decision, the claimant must file a timely appeal as to 
that decision.  Otherwise, the decision becomes final and the 
only basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error 
(CUE).

Given that the Veteran has made no specific contentions 
regarding CUE in the November 1980 rating decision, this 
question is not before the Board for consideration.    

In the case at hand, the Veteran filed a notice of 
disagreement after being notified of VA's intention to reduce 
his disability rating to 0 percent.  He was sent a statement 
of the case, but he did not file a VA Form 1-9 to perfect his 
appeal, despite being instructed to do so and informed of the 
consequences of not doing so.  The November 1980 rating 
decision is therefore final.  38 U.S.C.A. § 7105(c).  The 
November 1980 rating decision was no longer active when the 
Veteran filed his August 2003 claim for benefits; the 
November 1980 rating decision
cannot establish a date of claim for the purpose of assigning 
an effective date for the benefits requested in connection 
with the Veteran's August 2003 claim.

As stated in his June 2005 substantive appeal, the Veteran 
essentially contends that he "was not mentally capable 
during the time in question to follow up on the original 
deduction and follow up examinations."  The Veteran also 
noted that he has completed four chemical dependency programs 
and has been under ongoing psychiatric care for over twenty 
years.  His January 2005 notice of disagreement lists 
hospitalization periods of January 1981 to February or March 
1981 and January 1983 to August 1983.  The Veteran is 
essentially requesting relief based on a theory of equitable 
tolling, in which the time limit for his appeal would be 
extended because, as stated in a February 2009 informal 
hearing presentation, the Veteran was experiencing "a 
significant mental handicap due to suspected paranoid 
schizophrenia, marital discord, and chemical dependency.  Due 
to these problems, the veteran was not able to properly 
handle his affairs, including perfecting his appeal and 
submitting information to validate subsequent claims for an 
increased rating."

The issue of whether time periods for filing appeals either 
to VA or to the Court are subject to equitable tolling has 
been addressed in several judicial decisions that did not 
settle the issue.  See e.g. McPhail v. Nicholson, 19 Vet. 
App. 30, 34 (2005); Barrett v. Principi, 363 F.3d 1316, 1321 
(Fed. Cir. 2004).  The Court ended the controversy concerning 
equitable tolling of time periods for appeals to the Court in 
Henderson v. Peake, 22 Vet. App. 217 (2008).  In Henderson, 
the Court recognized that statutory jurisdictional 
requirements for civil matters, which include appeals 
involving claims for VA benefits, are not subject to 
equitable tolling exceptions created by a court.  Id.

Henderson was based on the U.S. Supreme Court decision in 
Bowles v. Russell, 127 S. Ct. 2360, 168 L.Ed.2d 96 (2007).  
The Court quoted the Supreme Court for the law that "'the 
timely filing of [an NOA] in a civil case is a jurisdictional 
requirement,' and courts have 'no authority to create 
equitable exceptions to jurisdictional requirements.'"  
Henderson v. Peake, 22 Vet. App. at 219.  The Court further 
stated as follows:

According to Bowles, although a simple 'claim-processing 
rule' may be waived or equitably tolled, 127 S. Ct. at 2364, 
'the taking of an appeal in a civil case within the time 
prescribed by statute is 'mandatory and jurisdictional.'  127 
S. Ct. at 2363 (quoting Griggs v. Provident Consumer Disc. 
Co., 459 U.S. 56,61 103 S. Ct. 400, 74 Led.2d 225 (1982) (per 
curiam)).

In Bowles, the U.S. Supreme Court held that federal courts 
are without power to create equitable tolling.  In Henderson, 
the Veteran's Court has applied the U.S. Supreme Court 
holding specifically to filing a notice of appeal (NOA) with 
the Veteran's Court.  The Board finds that the Supreme 
Court's holding applies as well to appeals filed with the 
Board because, just as the jurisdiction of the U.S. Court of 
Appeals for Veterans Claims to hear an appeal derives 
exclusively from statute, as opposed to a court rule, the 
jurisdiction of the Board to decide an appeal derives 
exclusively from statute.

An appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal.  38 
U.S.C.A. § 7105(b)(1).  The notice of disagreement shall be 
filed within one year of the date of the mailing of the 
notice of the result of initial review or determination.  Id.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim may not thereafter be reopened or allowed, except 
as my otherwise be provided by regulations not inconsistent 
with Title 38.  Id.

If a notice of disagreement is timely filed and not 
withdrawn, the agency of original jurisdiction (the RO in 
this case) will either grant the benefit sought or issue a 
statement of the case.  38 U.S.C.A. § 7105(d).  Following 
issuance and mailing of the statement of the case, the 
claimant will be afforded a period of 60 days from the date 
the statement of the case is mailed to file the formal 
appeal.  Id.  This period may be extended for a reasonable 
period on request for good cause shown.  Id.

Although statute allows for an extension of time to file a 
substantive appeal, for good cause shown, the period for 
filing a request for an extension is limited by regulation to 
expiration of the period to file the substantive appeal.  See 
38 C.F.R. § 20.303.  In essence, the timing of the request 
must fall within the statutory time period for acquiring 
jurisdiction.  The Veteran did not request an extension 
within that time period.

The Board has read and understands the Veteran's contentions 
regarding the reason why he did not perfect an appeal of the 
November 1980 rating decision.  However, the Board is without 
authority to grant eligibility to benefits simply because it 
might perceive the result to be equitable.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that 'no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress.'  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  Therefore, an effective date consistent with the 
November 1980 rating decision cannot be granted as a matter 
of law.

The Board has also considered whether an earlier effective 
date is warranted based on the August 2004 rating decision 
that is currently on appeal.  As noted above, the effective 
date for a claim for increase will generally be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If 
evidence demonstrates a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim, an effective date consistent 
with that evidence may be assigned.  

The current appeal has arisen from the Veteran's August 28, 
2003, request to reopen his cystic acne claim.  The August 
2004 rating decision continued the 10 percent rating that was 
already in effect, so no new effective date was assigned.  As 
will be discussed below, the question of whether the Veteran 
is entitled to a rating in excess of 10 percent for his 
cystic acne is being remanded for further development.  
Regardless of the outcome of that claim, a disability rating 
in excess of 10 percent can be assigned as early as August 
28, 2002, provided that a factually ascertainable increase in 
the Veteran's cystic acne can be traced to a date on or after 
August 28, 2002.  Because the current 10 percent rating 
already goes back to January 10, 2001, the question of 
whether the current 10 percent rating should extend to August 
28, 2002, is moot.  

The effective date of January 10, 2001, for the 10 percent 
disability rating for cystic acne was assigned in the January 
2002 rating decision.  As with the November 1980 rating 
decision, the Veteran was notified of this decision in a 
January 2002 letter, and he did not appeal.  The January 2002 
rating decision is therefore final.  38 U.S.C.A. § 7105(c).  
A challenge to the effective date assigned during the January 
2002 adjudication cannot be made absent an allegation of CUE.  
See Rudd, supra.  No such theory has been advanced by the 
Veteran.  The Board must therefore conclude that an effective 
date prior to January 10, 2001, cannot be allowed as a matter 
of law.


ORDER

Entitlement to an effective date prior to January 10, 2001, 
for the 10 percent disability rating for acne, nodulocystic, 
involving face with moderately extensive acneiform scarring 
involving lower aspect of face, is denied.


REMAND

The Veteran has also claimed entitlement to a disability 
rating in excess of 10 percent for acne, nodulocystic, 
involving face with moderately extensive acneiform scarring 
involving lower aspect of face.  The only pertinent evidence 
from the period on appeal is a July 2004 VA scars examination 
report.  Unfortunately, the Board finds this examination 
report to be inadequate for rating purposes and must remand 
this claim so that a new examination may be conducted.  

The July 2004 examination report notes "multiple scars over 
the veteran's cheeks and lower facial areas."  It notes that 
none of the scars are really tender and that the Veteran 
reported problems with the appearance of the scars rather 
than pain or other symptoms.  It describes his largest scar 
as being 2.5 centimeters in length and depressed.  It does 
not, however, note the scar's width or list the measurements 
of any of his other scars.  

38 C.F.R. § 4.118, Diagnostic Code 7800, pertains to scars of 
the head, face, or neck.  Under Diagnostic Code 7800, a 10 
percent rating is warranted when the veteran experiences one 
of the following characteristics of disfigurement: scar of 5 
inches or more (13 or more cm) in length; scar at least one 
quarter inch (0.6 cm) wide at its widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

The next highest rating of 30 percent is warranted if the 
veteran has visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or the veteran exhibits two 
or three of the aforementioned characteristics of 
disfigurement.  The next highest rating of 50 percent is 
warranted if the veteran has visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or the veteran 
exhibits four or five of the aforementioned characteristics 
of disfigurement.  An 80 percent rating is warranted when a 
disability of the face is manifested by visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Changes to the rating criteria effective October 23, 2008, 
direct that disabling effects other than disfigurement be 
separately evaluated and combined under 38 C.F.R. § 4.25, and 
also note that the characteristics of disfigurement need not 
be caused by a single scar in order to assign that 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 
and 5 (effective October 23, 2008).  

While this case is in remand status, the AMC should ensure 
that the Veteran receives another VCAA notice letter, which 
must include notice as to the disability rating and effective 
date elements of the Veteran's claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice should also 
comply with the notification requirements for substantiating 
an increased rating claim under Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a claim for an increased rating.  
The notice should also provide an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

This notice should also include the rating 
criteria for scars listed under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  The Veteran should be afforded a VA 
scars examination to evaluate the nature 
and severity of his cystic acne.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Review of the 
claims folder should be indicated in the 
examination report.

The examiner should describe the size of 
the Veteran's facial scars (length and 
width) in inches or centimeters, 
specifically noting the width at the 
widest part of each scar.  For each scar, 
the examiner should report whether the 
surface contour of the scar is elevated or 
depressed on palpation and whether the 
scar is adherent to underlying 
tissue.  

The examiner should report whether the 
skin of the scar is hypo- or hyper-
pigmented; whether the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.); whether the underlying soft 
tissue is missing; and whether the skin 
of the scar is indurated and inflexible.  
If any of these abnormalities are 
detected, the examiner should report the 
area/size of the abnormality in square 
inches or square centimeters.  

The examiner should indicate whether the 
facial scars cause disfigurement with 
visible or palpable tissue loss or gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears, 
cheeks, lips).  The examiner should take 
into consideration unretouched color 
photographs when evaluating under these 
criteria.

The examiner should report whether there 
is a frequent loss of covering of skin 
over the scar, if the scar is painful on 
objective examination, and whether the 
scar limits the function of the part 
affected.   

The examiner should also discuss whether 
the Veteran's acne is superficial or deep 
and should state the approximate 
percentage of the face and neck that are 
affected. 

The examiner should also describe any 
disabling effects from the scars other 
than disfigurement, such as pain, 
instability, and residuals of associated 
muscle or nerve injury.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  The AMC should then readjudicate the 
claim on appeal.  If this claim is denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


